Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 13, and 15-19 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Koepff et al. (US-20020050739).
Regarding claim 1, Koepff et al. discloses providing a brake system having a brake circuit (at least fig 3), a first control system (VA), and a second control system (HA), wherein the brake system does not have a manually operated brake pedal (figs 1-10), the first control system including a first pump (HP and/or HS), the second control system having a second pump (HP and/or HS), the second pump fluidly connected in parallel with the first pump (at least fig 5, lines 202 and 204) operating a brake circuit with 
Regarding claim 2, Koepff et al. discloses wherein the undesired pressure is a low pressure (at least a leak, paragraph 33 and/or 502).
Regarding claim 3, Koepff et al. discloses wherein the operating step includes driving a pump (HP/HS) with a motor (M) to pressurize the brake circuit, and the fault relates to at least one of the pump and the motor (paragraphs 34-36 and/or 44-45).
Regarding claim 4, Koepff et al. discloses wherein activating step has been interpreted to include activating the second pump (HP or HS) in the second control system (HA, figs 11-12).
Regarding claim 5, Koepff et al. discloses wherein the operating step includes commanding a pump (HP/HS) with an electronic control unit (VA/HA), and the fault relates to the electronic control unit (at least paragraphs 44-45).
	Regarding claim 6, Koepff et al. discloses wherein the activating step includes activating a second electronic control unit (at least at least HA, figs 11-12).
Regarding claim 9, Koepff et al. discloses wherein the activating step includes activating components of the second control system (HA) that correspond to the components of the first control system (VA) that contain the fault (paragraphs 34-36 and/or 44-45).

Regarding claim 13, Koepff et al. discloses providing a brake system having a brake circuit (at least fig 3), a first control system (VA), and a second control system (HA), wherein the brake system does not have a manually operated brake pedal (figs 1-10), the first control system including a first pump (HP and/or HS), the second control system having a second pump (HP and/or HS), the second pump fluidly connected in parallel with the first pump (at least fig 5, lines 202 and 204);operating a brake circuit with a first control system to pressurize a brake circuit (fig 3a, E1, E2, VA, HA, K at least paragraph 24); detecting a fault with the operating step relating to an undesired pressure in the brake circuit(at least a leak, paragraph 33), wherein the detecting the fault includes a controller determining which component of the first control system contains the fault (paragraphs 36 and/or 44-45, pump circuit, accumulator circuit and electrical power circuit); and activating a second control system (HA/E2) in combination with operational components of the first control system to pressurize the brake circuit in response to the detected fault (paragraphs 34-36 and/or 44-45).
Regarding claim 15, Koepff et al. discloses a first and second brake device respectively configured to brake a first and second vehicle wheel (figs 1-10); a first control system (VA) fluidly connected to the first and second brake devices (fig 5); a second control system (HA) fluidly connected to the first and second brake devices, the first control system including a first pump (HP and/or HS), the second control system having a second pump (HP and/or HS), the second pump fluidly connected in parallel with the first pump (fig 5, 202 and 204); and a controller (k, and paragraph 24) in communication with the first and second control systems (VA/HA), the controller configured to detect a fault in the first control system (paragraphs 36 and/or 44-45, pump circuit, accumulator circuit and electrical power circuit), and the controller configured to determine which component of the first control system contains the fault and to activate a corresponding component of the second control 
Regarding claim 16, Koepff et al. discloses wherein the first and second brake devices are fluidly connected via a first hydraulic circuit and a second hydraulic circuit (at least fig 3-5).
Regarding claim 17, Koepff et al. discloses wherein the first control system includes a first pump (HP and/or HS) and a first motor (M) coupled to the first pump (at least fig 5).
Regarding claim 18, Koepff et al. discloses wherein the second control system includes a second pump (HP and/or HS) and a second motor (M) coupled to the second pump (fig 5).
Regarding claim 19, Koepff et al. discloses wherein third and fourth brake devices (VR/VL, fig 5 shown in pairs) are respectively configured to brake third and fourth vehicle wheels, and wherein the first, second, third, and fourth brake devices are all fluidly connected to the first and second control systems (figs 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koepff et al. (US-20020050739) in view of McClain et al. (US-20150151726).
Regarding claims 11 and 20, Koepff et al. lacks an autonomous vehicle.  McClain et al. teaches a a method of control for a brake system system and brake circuit on an autonomous vehicle (paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method of control of Koepff et al. with the autonomous vehicle braking system of McClain et al. since it is well known to employ an electrically controlled braking system on an autonomous vehicle with or without a mechanical or hydraulic connection (McClain paragraph 24).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                    

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657